TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00734-CV




                                         In re Jerel Smith




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Jerel Smith, an inmate in the Texas Department of Criminal Justice, has

filed a pro se petition for writ of mandamus directed to Margaret Moore, the District Attorney of

Travis County, Texas. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.1.

               This Court does not have mandamus jurisdiction over a district attorney. See In

re Jones, No. 06-03-00061-CV, 2003 WL 1985247, at *1 (Tex. App.—Texarkana Apr. 30, 2003,

orig. proceeding) (mem. op., not designated for publication); Roberts v. Lowry, 742 S.W.2d 747,

749 (Tex. App.—Houston [1st Dist.] 1987, no writ). By statute, this Court has the authority to

issue a writ of mandamus against “a judge of a district, statutory county, statutory probate

county, or county court in the court of appeals district” and other writs as necessary to enforce

our appellate jurisdiction. See Tex. Gov’t Code § 22.221. Thus, the District Attorney of Travis

County is not a party against whom we may issue a writ of mandamus unless necessary to

enforce our jurisdiction. Relator has not demonstrated that our jurisdiction is implicated here.

We have no jurisdiction to grant relator the relief he seeks.
              Accordingly, the petition is dismissed for want of jurisdiction.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: November 19, 2019




                                                2